DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-19 are pending and rejected.
Claims 20-59 are canceled.
Information Disclosure Statement
The information disclosure statement filed January 9, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically JP-2008117184-A to Daiichi Plastic Co Ltd does not include an English explanation of relevance. Examiner notes, however, that an English abstract of JPH-08117184-A to Oshima et al. was included with the foreign document JP-2008117184-A. Given that JP-2008117184-A is drawn to vending machines and JPH-08117184-A is drawn to an endoscope device, Examiner assumes that JPH-08117184-A was intended to be listed on the IDS in lieu of JP-2008117184-A. Examiner has not considered JP-2008117184-A but has listed JPH-08117184-A on the PTO-892 submitted with this action and therefore the reference has been considered. No further action is required on the part of the Applicant.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in the description:
“a light source 150” in Paras. [0078] & [0082].
“a handle 2120” in Paras. [0098] & [00101].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
“10” in Fig. 7.
“1120” in Fig. 14.
“4211c” in Fig. 39.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, Claim 13 recites the limitation “a distal portion terminating at a distal end” on Line 5. It is unclear whether the “distal end” recited on Line 5 is the same as the “distal end” previously recited on Line 2 or a separate, different distal end. For the purpose of examination, “a distal portion terminating at a distal end” is being interpreted as “a distal portion terminating at the distal end”.
Regarding Claim 15, Claim 15 recites the limitation “supplying a first amount of current” on Lines 1-2. It is unclear whether the “first amount of current” recited on Lines 1-2 is the same as the “first amount of current” previously recited on Line 13 of Claim 13, or a separate, different first amount of current. For the purpose of examination, “supplying a first amount of current” is being interpreted as “supplying the first amount of current”.
Regarding Claim 16, Claim 16 recites the limitation “supplying a second amount of current” on Lines 1-2. It is unclear whether the “second amount of current” recited on Lines 1-2 is the same as the “second amount of current” previously recited on Line 18 of Claim 13, or a separate, different second amount of current. For the purpose of examination, “supplying a second amount of current” is being interpreted as “supplying the second amount of current”.
Regarding Claim 19, Claim 19 recites the limitation “closing an exposure” on Lines 1-2. It is unclear whether the “exposure” recited on Lines 1-2 is the same as the “exposure” previously recited on Line 2 of Claim 17, or a separate, different “exposure”. For the purpose of examination, “closing an exposure” is being interpreted as “closing the exposure”.
Regarding Claims 14 & 17-18, Claims 14 & 17-18 are rejected as they depend from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 & 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidar et al. (hereinafter "Sidar") (US 2016/0345814).
Regarding Claim 1, Sidar discloses an endoscope (Fig. 2A, an endoscope 202; [0096]) comprising:
a handle (Fig. 2A, handle 204; [0096]);
an elongated body (Fig. 2A, an elongated shaft 206; [0096]) extending distally from the handle (Fig. 2A, the elongated shaft 206 extends distally from the handle 204; [0096]), the elongated body including a distal portion (Fig. 2A, a distal bending section 210; [0096]) terminating at a distal end (Fig. 2C, a tip portion 230; [0112]);
an image sensor (Fig. 2C, an image sensor 236; [0113]) disposed within the distal portion of the elongated body (Fig. 2C, the image sensor 236 is disposed in the tip portion 230; [0113]) and configured to capture a plurality of images (Fig. 2C, the image sensor 236 captures a plurality of images; [0194]);
a lens disposed adjacent the distal end of the elongated body (Fig. 2C, the tip section 230 comprises a lens; [0115]);

a processor (Fig. 15A, an image processing hardware circuit of a processor 1510 configured to implement method 1300; [0226]) disposed in electrical communication with the image sensor and the light source (Fig. 15A, the image processing hardware circuit of the processor 1510 receives the plurality of captured images from the image sensor 236 and on/off state information from the plurality of illuminators 242 and therefore must be electrical communication with the image sensor 236 and the plurality of illuminators 242; [0197], [0200] & [0226]), the processor configured to analyze at least one characteristic of a first image of the plurality of images captured by the image sensor (Fig. 15A, the image processing hardware circuit of the processor 1510 calculates an average illuminance intensity of a first sample image of the plurality of captured images from the image sensor 236; [0194] – [0196]); and
a controller (Fig. 15A, a control circuit of the processor 1510; [0226]) disposed in electrical communication with the processor (Fig. 15A, the control circuit of the processor 1510 is in electrical communication with the image processing hardware circuit; [0226]), the controller configured to supply current to the light source (Fig. 15A, the control circuit of the processor 1510 supplies a first intensity level of 100 mA to the plurality of illuminator 242; [0189] & [0203] – [0205]) based on the at least one characteristic of the first image of the plurality of images analyzed by the processor (Fig. 15A, the first intensity level corresponds to the average illuminance intensity of the first sample image; [0194] – [0196] & [0202]).
Regarding Claim 2, Sidar discloses the endoscope according to Claim 1. Sidar further discloses wherein the controller is configured to supply current to the light source (Fig. 15A, the control circuit of the processor 1510 supplies a second intensity level of 19 mA to the plurality of illuminators 242; [0190] 
Regarding Claim 3, Sidar discloses the endoscope according to Claim 1. Sidar further discloses wherein the at least one characteristic of the first image is average gray scale (Fig. 15A, the average illuminance intensity of the first sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]).
Regarding Claim 4, Sidar discloses the endoscope according to Claim 2. Sidar further discloses wherein the at least one characteristic of the first image is average gray scale (Fig. 15A, the average illuminance intensity of the first sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]) and wherein the at least one characteristic of the second image is average gray scale (Fig. 15A, the average illuminance intensity of the second sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]).
Regarding Claim 7, Sidar discloses the endoscope according to Claim 1. Sidar further discloses wherein the light source includes one or more light-emitting diodes (Fig. 2C, the plurality of illuminators 242 comprises three pairs of LEDs 242a, 242b, 242c for a total of six LEDs; [0114]).
Regarding Claim 8, Sidar discloses the endoscope according to Claim 1. Sidar further discloses wherein the light source includes four light-emitting diodes (Fig. 2C, the plurality of illuminators 242 comprises three pairs of LEDs 242a, 242b, 242c for a total of six LEDs; [0114]).
Regarding Claim 9, Sidar discloses the endoscope according to Claim 1. Sidar further discloses wherein the controller is disposed within the handle (Fig. 15A, the processor 1510, and therefore the control circuit thereof, is disposed in the handle 204; [0225]).
Regarding Claim 13, Sidar discloses a method of using an endoscope (Figs. 2A, 2C & 13, a method 1300 for detecting a state of a tip section 230 of an endoscope 202; [0096] & [0193]), the method comprising:
	positioning a distal end of an endoscope adjacent tissue (Fig. 2C, a tip section 230 of an endoscope 202 is disposed inside an internal organ; [0100]), the endoscope including:
a handle (Fig. 2A, handle 204; [0096]);
an elongated body (Fig. 2A, an elongated shaft 206; [0096]) extending distally from the handle (Fig. 2A, the elongated shaft 206 extends distally from the handle 204; [0096]), the elongated body including a distal portion (Fig. 2A, a distal bending section 210; [0096]) terminating at the distal end (Fig. 2C, the tip portion 230; [0112]);
an image sensor (Fig. 2C, an image sensor 236; [0113]) disposed within the distal portion of the elongated body (Fig. 2C, the image sensor 236 is disposed in the tip portion 230; [0113]);
a light source (Fig. 2C, a plurality of illuminators 242; [0114]) disposed within the distal portion of the elongated body (Fig. 2C, the plurality of illuminators 242 are disposed in the tip section 230; [0114]);
a processor (Fig. 15A, an image processing hardware circuit of a processor 1510 configured to implement the method 1300; [0226]) disposed in electrical communication with the image sensor and the light source (Fig. 15A, the image processing hardware circuit of the processor 1510 receives a plurality of captured images from the image sensor 236 and on/off state information from the plurality of illuminators 242 and therefore must be electrical communication with the image sensor 236 and the plurality of illuminators 242; [0197], [0200] & [0226]); and

capturing a first image using the image sensor (Fig. 13A, at step 1310a a first sample image at time t0 captured by the image sensor 236; [0194]);
analyzing the first image using the processor to obtain at least one characteristic (Figs. 13A & 15A, at step 1325a an average luminance of the first sample image is calculated by the image processing hardware circuit of the processor 1510; [0196]);
supplying a first amount of current to the light source from the controller (Fig. 15A, the control circuit of the processor 1510 supplies a first intensity level of 100 mA to the plurality of illuminator 242; [0189] & [0203] – [0205]) based on the at least one characteristic of the first image (Fig. 15A, the first intensity level corresponds to the average illuminance intensity of the first sample image; [0194] – [0196] & [0202]);
capturing a second image using the image sensor (Fig. 13A, at step 1310b a second sample image at time t1 is captured by the image sensor 236; [0197]);
analyzing the second image using the processor to obtain at least one characteristic of the second image (Figs. 13A & 15A, at step 1325b an average luminance of the second sample image is calculated by the image processing hardware circuit of the processor 1510; [0197]); and
supplying a second amount of current to the light source from the controller based (Fig. 15A, the control circuit of the processor 1510 supplies a second intensity level of 19 mA to the plurality of illuminators 242; [0190] & [0203] – [0205]) on the at least one characteristic of the second image (Fig. 15A, the second intensity level corresponds to an average illuminance intensity of a second sample image of the plurality of captured images from the image sensor 236; [0197] – [0202]).
Regarding Claim 14, Sidar discloses the method according to Claim 13. Sidar further discloses wherein the first amount of current is different from the second amount of current (the first intensity level is 100 mA and the second intensity level is 19 mA; [0189] – [0190]).
Regarding Claim 15, Sidar discloses the method according to Claim 13. Sidar further discloses wherein supplying the first amount of current to the light source from the controller is based on average gray scale of the first image (Fig. 15A, the average illuminance intensity of the first sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]).
Regarding Claim 16, Sidar discloses the method according to Claim 13. Sidar further discloses wherein supplying the second amount of current to the light source from the controller is based on average gray scale of the second image (Fig. 15A, the average illuminance intensity of the second sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]).
Regarding Claim 17, Sidar discloses the method according to Claim 13. Sidar further discloses opening and closing an exposure of the image sensor (Fig. 2C, the image sensor 236 operates at 30 frames per second; [0197]).
Regarding Claim 18, Sidar discloses the method according to Claim 17. Sidar further discloses illuminating tissue using the light source while the exposure of the image sensor is open (Fig. 2C, the image sensor 236 captures images at 30 frames per second and for the images to be anything but completely black, at least one of the plurality of illuminators 242 must be illuminating the internal organ during image capturing; [0197]).
Regarding Claim 19, Sidar discloses the method according to Claim 17. Sidar further discloses closing the exposure of the image sensor after the exposure has been open from about 1/100 seconds to about 1 second (Fig. 2C, the image sensor captures images at 30 frames per second and therefore has an exposure of 1/30 of a second; [0197]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar et al. (hereinafter "Sidar") (US 2016/0345814) in view of Endo et al. (hereinafter "Endo") (US 2010/0069713).
Regarding Claims 5 & 6, Sidar discloses the endoscope according to Claim 1. Sidar fails to explicitly disclose wherein the light source is configured to illuminate tissue only when an exposure of the image sensor is open; and wherein the exposure of the image sensor is configured to be open from about 1/100 seconds to about 1 second before the exposure is closed.
However, Endo teaches an endoscope (Fig. 1, an endoscope 11; [0027]) comprising:
a handle (Fig. 1, a handling section 17; [0027]);
an elongated body (Fig. 1, an insertion section 16; [0027]) extending distally from the handle (Fig. 1, the insertion section 16 extends distally from the handling section 17; [0027]), the elongated body including a distal portion (Fig. 1, a bending portion 19; [0027]) terminating at a distal end (Fig. 1, a distal portion 16a; [0027]);
an image sensor (Fig. 2, a CMOS image sensor 31; [0030]) disposed within the distal portion of the elongated body (the CMOS image sensor 31 is disposed in the insertion section 16; see Fig. 2) and configured to capture a plurality of images (Fig. 2, the CMOS image sensor 31 captures images [0010] & [0030]);
a lens (Fig. 2, a lens 51; [0042]) disposed adjacent the distal end of the elongated body (the lens is disposed adjacent the distal portion 16a; see Fig. 2);
a light source (Fig. 2, a light guide 53; [0030]) disposed within the distal portion of the elongated body (Fig. 2, the light guide 53 is disposed in the insertion section 16; [0030]);
a processor (Fig. 2, a CPU 61 of a processing device 13; [0030]) disposed in electrical communication with the image sensor and the light source (Fig. 2, the CPU 61 of the processing device 
a controller (Fig. 2, a CPU 71 of the light guide 53; [0032]) disposed in electrical communication with the processor (Fig. 2, the CPU 71 of the light guide 53 is in electrical communication with the CPU 61 of the processing device 13; [0032]) and configured to control the light source (Fig. 2, the CPU 71 of the light guide 53 controls the light guide 53; [0035]);
wherein the light source is configured to illuminate tissue only when an exposure of the image sensor is open (Fig. 4, the light guide 53 is on only during an exposure period T/2 of the CMOS image sensor 31; [0035] & [0051]); and
wherein the exposure of the image sensor is configured to be open from about 1/100 seconds to about 1 second before the exposure is closed (Fig. 4, the exposure period T/2 is 1/60 second; [0048]).
The advantage of synchronizing the exposure time of the image sensor with the light source is to prevent image deformation (Endo; [0018]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the image sensor and light source as disclosed by Sidar, to synchronize the exposure time of the image sensor with the light source taught by Endo, to prevent image deformation (Endo; [0018]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar et al. (hereinafter "Sidar") (US 2016/0345814) in view of Le et al. (hereinafter "Le") (US 2012/0182632).
Regarding Claims 10-12, Sidar discloses the endoscope according to Claim 1. Sidar fails to explicitly disclose a high thermal conductivity layer disposed adjacent the distal end of the elongated body; wherein the high thermal conductivity layer includes graphene; and wherein the high thermal conductivity layer has a thickness of from about 0.02 mm to about 0.5 mm.
However, Le teaches an imaging device (Fig. 1, an imaging probe 1; [0051]) comprising:

a high thermal conductivity layer disposed adjacent the distal end of the elongated body (Fig. 33, the elongated tube 2 is embedded with thermally conductive particles 89; [0094]);
wherein the high thermal conductivity layer includes graphene (Fig. 33, the particles 89 are made of graphene; [0095]); and
wherein the high thermal conductivity layer has a thickness of from about 0.02 mm to about 0.5 mm (Figs 1 & 33, the imaging probe 1 and therefore the elongated body 2 has an outer diameter of 0.4 mm; [0051] & [0053]).
The advantage of the thermally conductive particles is to dissipate heat (Le; [0095]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal portion of the endoscope as disclosed by Sidar, to include the thermally conductive particles embedded therein taught by Le, to dissipate heat (Le; [0095]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 16/497,111 in view of Sidar et al. (hereinafter "Sidar") (US 2016/0345814) in view of Endo et al. (hereinafter "Endo") (US 2010/0069713) and Le et al. (hereinafter "Le") (US 2012/0182632).
The Claims of ‘111 discloses all of the limitations of the current claims except for the limitations of a processor disposed in electrical communication with the image sensor and the light source, the processor configured to analyze at least one characteristic of a first image of the plurality of images 
In regards to Claims 1-12, Sidar discloses an endoscope (Fig. 2A, an endoscope 202; [0096]) comprising:
a processor (Fig. 15A, an image processing hardware circuit of a processor 1510 configured to implement method 1300; [0226]) disposed in electrical communication with the image sensor and the light source (Fig. 15A, the image processing hardware circuit of the processor 1510 receives a plurality of captured images from an image sensor 236 and on/off state information from a plurality of illuminators 242 and therefore must be electrical communication with the image sensor 236 and the plurality of illuminators 242; [0197], [0200] & [0226]), the processor configured to analyze at least one characteristic of a first image of the plurality of images captured by the image sensor (Fig. 15A, the image processing hardware circuit of the processor 1510 calculates an average illuminance intensity of a first sample image of the plurality of captured images from the image sensor 236; [0194] – [0196]);
a controller configured to supply current to the light source (Fig. 15A, a control circuit of the processor 1510 supplies a first intensity level of 100 mA to the plurality of illuminator 242; [0189] & 
wherein the at least one characteristic of the first image is average gray scale (Fig. 15A, the average illuminance intensity of the first sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]) and wherein the at least one characteristic of the second image is average gray scale (Fig. 15A, the average illuminance intensity of the second sample image is determined from a luminance range of 0 to 255 of an 8 bit pixel representation, wherein grayscale in digital imagery is defined as a luminance value on a luminance range from 0 to 2n wherein n is the number of bit/pixel; [0198]); and
wherein the light source includes four light-emitting diodes (Fig. 2C, the plurality of illuminators 242 comprises three pairs of LEDs 242a, 242b, 242c for a total of six LEDs; [0114]).
The advantage of the adjusting the current supplied to the light source based on grayscale analysis of the captured image is to manage heat production of the light source (Sidar; [0205]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the endoscope and the controller as disclosed by '111, to include the processor and subsequently modifying the controller to adjust the current supplied 
In regards to Claims 1-12, Endo discloses an endoscope (Fig. 1, an endoscope 11; [0027]) comprising:
an image sensor (Fig. 2, a CMOS image sensor 31; [0030]);
a light source (Fig. 2, a light guide 53; [0030]); and
wherein the light source is configured to illuminate tissue only when an exposure of the image sensor is open (Fig. 4, the light guide 53 is on only during an exposure period T/2 of the CMOS image sensor 31; [0035] & [0051]); and
wherein the exposure of the image sensor is configured to be open from about 1/100 seconds to about 1 second before the exposure is closed (Fig. 4, the exposure period T/2 is 1/60 second; [0048]).
The advantage of synchronizing the exposure time of the image sensor with the light source is to prevent image deformation (Endo; [0018]).
The advantage of synchronizing the exposure time of the image sensor with the light source is to prevent image deformation (Endo; [0018]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the image sensor and light source as disclosed by '111, to synchronize the exposure time of the image sensor with the light source taught by Endo, to prevent image deformation (Endo; [0018]).
In regards to Claims 1-12, Le discloses an imaging device (Fig. 1, an imaging probe 1; [0051]) comprising:
an elongated body (Figs. 1 & 33, an elongated tube 2; [0053]) including a distal portion (Fig. 1, a body 23; [0053]) terminating at a distal end (Fig. 1, a distal end 6; [0053]);

wherein the high thermal conductivity layer includes graphene (Fig. 33, the particles 89 are made of graphene; [0095]); and
wherein the high thermal conductivity layer has a thickness of from about 0.02 mm to about 0.5 mm (Figs 1 & 33, the imaging probe 1 and therefore the elongated body 2 has an outer diameter of 0.4 mm; [0051] & [0053]).
The advantage of the thermally conductive particles is to dissipate heat (Le; [0095]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal portion of the endoscope as disclosed by '111, to include the thermally conductive particles embedded therein taught by Le, to dissipate heat (Le; [0095]).

This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guohua et al. (CN-105939451-A) teaches a system and method for controlling exposure settings of an endoscopic image sensor based on grayscale evaluation.
Ishihara (US 2012/0182631) teaches a fluorescence observation device comprising a gray-level calculation unit.
Ono et al. (US 2013/0169843) teaches an image pickup apparatus comprising a luminance detecting unit.
St. George et al. (US 2013/0144121) teaches a medical instrument having a light source configured to change illumination modes based on sensed conditions.
Debevec et al. (US 2012/0050606) teaches an illumination sphere with intelligent light uniting units.
Suda (US 2008/0232131) teaches a light source device of an endoscope system comprising a drive unit to adjust intensity of the light source based on information.
Spinnler et al. (US 2008/0183043) teaches an illumination apparatus for image sensing means at a distal end of an endoscope.
Aizenfeld et al. (US 2006/0063976) teaches an optical head for an endoscope.
Schechterman et al. (US 2002/0154215) teaches a stereoscopic device with an image differentiator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795